Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 3, the prior art fails to disclose the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch; and a controller configured to determine a first timing of the second on-state signal to the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch based on a switching frequency, on a predefined output current peak value, and on a direct current (DC)-link current value received from a DC source when the current source inverter is connected to the DC source; send the second on-state signal to the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch based on the determined first timing; determine a second timing of the second on-state signal to the first bidirectional switch; send the second on-state signal to the first bidirectional switch based on the determined second timing, wherein the second on-state signal is sent to the first bidirectional switch prior to, during, and after a change in state of any of the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch; determine a third timing of the first on-state signal; and send the first on-state signal to the semiconductor switch based on the determined third timing, wherein the first on-state signal is sent to the semiconductor switch when any of the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch are in the on-state based on the 4 determined first timing and when 
In regards to claim 12, the prior art fails to disclose wherein the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch; and a controller configured to 8 determine a first timing of the second on-state signal to the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch based on a switching frequency, on a predefined output current peak value, and on a direct current (DC)-link current value received from a DC source when the current source inverter is connected to the DC source; send the second on-state signal to the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch based on the determined first timing; determine a second timing of the second on-state signal to the first bidirectional switch; send the second on-state signal to the first bidirectional switch based on the determined second timing, wherein the second on-state signal is sent to the first bidirectional switch prior to, during, and after a change in state of any of the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch; determine a third timing of the first on-state signal; and send the first on-state signal to the semiconductor switch based on the determined third timing, wherein the first on-state signal is sent to the semiconductor switch when any of the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch are in the on-state based on the determined first timing and when the first bidirectional switch is in the off-state for a dead band time period based on the determined second timing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838